           Case 1:19-cv-02590-RA Document 91 Filed 07/20/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------------- x

MARIA HIDALGO and ABUNDIO SANCHEZ, as
Parents and Natural Guardians of L.S., and MARIA                          ORDER
HIDALGO and ABUNDIO SANCHEZ, Individually,
                                                                          19 – cv – 2590 (RA)
                                    Plaintiffs,

                        -against-

NEW YORK CITY DEPARTMENT OF EDUCATION,

                                    Defendants.
--------------------------------------------------------------------- x

       IT IS HEREBY ORDERED that the Office of State Review of the New York State

Education Department shall, within thirty (30) days of receipt of this Order, mail a certified copy

of the administrative record in Office of State Review Appeal Case 18-122 to counsel for the

Plaintiffs, Peter G. Albert, Esq., Brain Injury Rights Group, Ltd., 300 East 95th Street – Suite

130, New York, New York 10128;

       IT IS FURTHER ORDERED that upon receipt of the certified record from the Office

of State Review, Plaintiffs’ counsel shall provide a copy of such record to counsel for

Defendants and shall file the certified record with the Court under seal pursuant to Federal Rule

of Civil Procedure 5.2(d) on or before August 23, 2021; and

       IT IS FURTHER ORDERED that the parties are to file their respective motions for

summary judgment as follows:

   -   Plaintiffs shall file their motion for summary judgment by on or before September 20,
       2021;


   -   Defendants shall file their opposition and cross-motion for summary judgment by on or

       before October 19, 2021;
         Case 1:19-cv-02590-RA Document 91 Filed 07/20/21 Page 2 of 2




  -   Plaintiffs shall file their reply by on or before November 1, 2021; and,


  -   Defendants shall file their reply by on or before November 16, 2021.




      SO ORDERED.



                                                            RONNIE ABRAMS
                                                      UNITED STATES DISTRICT JUDGE



DATED:       July 20, 2021
             New York, New York
